Title: To James Madison from Elias Vander Horst, 8 August 1803 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


8 August 1803, Bristol. Has written already by “this conveyance” on 28 July. Adds a few more newspapers, “which will in some degree serve to communicate to you what has since occurred in this quarter, much of which you will find not a little Interesting.” “Public affairs look more & more serious and my apprehensions for their result is truly painful.” Harvest prospects continue “extremely favorable.”
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p.; docketed by Wagner as received 30 Sept.



   
   A full transcription of this document has been added to the digital edition.

